[Cite as State v. Fields, 2017-Ohio-661.]

                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT



State of Ohio,                                     :

                 Plaintiff-Appellee,               :
                                                                  No. 16AP-417
v.                                                 :           (C.P.C. No. 15CR-2099)

Aaron S. Fields,                                   :        (REGULAR CALENDAR)

                 Defendant-Appellant.              :



                                            D E C I S I O N

                                     Rendered on February 23, 2017


                 On brief: Ron O'Brien, Prosecuting Attorney, and
                 Michael P. Walton, for appellee. Argued: Michael P.
                 Walton.

                 On brief: Giorgianni Law LLC, and Paul Giorgianni, for
                 appellant. Argued: Paul Giorgianni.

                   APPEAL from the Franklin County Court of Common Pleas
SADLER, J.
        {¶ 1} Defendant-appellant, Aaron S. Fields, appeals from a judgment of the
Franklin County Common Pleas Court convicting him of aggravated vehicular homicide
and aggravated vehicular assault. For the reasons that follow, we reverse and remand
with instructions.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On January 30, 2015, a vehicle operated by appellant went left of center and
struck another vehicle occupied by the driver and three passengers. Two of the occupants
in the vehicle died as a result of the collision and the other two sustained serious injuries.
No. 16AP-417                                                                               2


Testing revealed that appellant's blood contained four times the legal limit of Delta-9-
Tetrahydrocannabinol (THC), the marijuana metabolite.
       {¶ 3} On April 28, 2015, a Franklin County Grand Jury issued a ten-count
indictment charging appellant with the following offenses: two counts of aggravated
vehicular homicide, in violation of R.C. 2903.06, felonies of the first degree; two counts of
aggravated vehicular homicide, in violation of R.C. 2903.06, felonies of the second degree;
two counts of aggravated vehicular assault, in violation of R.C. 2903.08, felonies of the
second degree; two counts of vehicular assault, in violation of R.C. 2903.08, felonies of
the third degree; and two counts of operating a vehicle under the influence of alcohol or
drugs, in violation of R.C. 4511.19, misdemeanors of the first degree. On April 11, 2016, in
case No. 15CR-2099, appellant pled guilty to two counts of aggravated vehicular
homicide, in violation of R.C. 2903.06, felonies of the first degree, and two counts of
aggravated vehicular assault, in violation of R.C. 2903.08, felonies of the second degree.
On application of the prosecuting attorney, the trial court dismissed the remaining
counts.
       {¶ 4} On May 4, 2016, the trial court held a sentencing hearing. On May 5, 2016,
the trial court sentenced appellant to a term of imprisonment of seven years for each of
the two first-degree felony convictions and three years on each of the two second-degree
felony convictions. The trial court ordered appellant to serve the prison terms
consecutively in case No. 15CR-2099, for a total of 20 years in prison. The trial court also
sentenced appellant to 180 days in prison in another case, case No. 15CR-4068, to be
served concurrently with his sentence in case No. 15CR-2099.
       {¶ 5} Appellant timely appealed to this court from the judgment of the trial court.
II. ASSIGNMENTS OF ERROR
       {¶ 6} Appellant assigns the following three assignments of error:
               1. The trial court imposed consecutive terms of imprisonment
               without making the findings of fact mandated by R.C.
               2929.14(C)(4) and State v. Bonnell 140 Ohio St. 3d 209, 2014-
               Ohio-3177.

               2. The trial judge erroneously found that the defense did not
               recommend a sentence.
No. 16AP-417                                                                            3


               3. The trial judge erroneously gave zero jail time credit and
               failed to give 336 days of jail time credit.

III. STANDARD OF REVIEW
      {¶ 7} "R.C. 2953.08(G)(2) provides the appropriate standard of review '[o]n
appeals involving the imposition of consecutive sentences.' " State v. Dixon, 10th Dist.
No. 15AP-432, 2015-Ohio-5277, ¶ 7, quoting State v. Bonnell, 140 Ohio St. 3d 209, 2014-
Ohio-3177, ¶ 28. R.C. 2953.08(G)(2) provides, in relevant part, as follows:
               The appellate court may increase, reduce, or otherwise modify
               a sentence that is appealed under this section or may vacate
               the sentence and remand the matter to the sentencing court
               for resentencing. The appellate court’s standard for review is
               not whether the sentencing court abused its discretion. The
               appellate court may take any action authorized by this
               division if it clearly and convincingly finds either of the
               following:

               (a) That the record does not support the sentencing court’s
               findings under division (B) or (D) of section 2929.13, division
               (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section
               2929.20 of the Revised Code, whichever, if any, is relevant;

               (b) That the sentence is otherwise contrary to law.

      {¶ 8} The "clearly and convincingly" standard under R.C. 2953.08(G)(2) "is
written in the negative which means that it is an 'extremely deferential standard of
review.' " State v. Hargrove, 10th Dist. No. 15AP-102, 2015-Ohio-3125, ¶ 22, quoting
State v. Bittner, 2d Dist. No. 2013-CA-116, 2014-Ohio-3433, ¶ 9.
IV. LEGAL ANALYSIS
      A. First Assignment of Error
      {¶ 9} In appellant's first assignment of error, appellant argues the trial court did
not make the factual findings required by R.C. 2929.14(C)(4) when it imposed a
consecutive term of imprisonment. We disagree.
      {¶ 10} R.C. 2929.14(C)(4) provides as follows:
               If multiple prison terms are imposed on an offender for
               convictions of multiple offenses, the court may require the
               offender to serve the prison terms consecutively if the court
               finds that the consecutive service is necessary to protect the
No. 16AP-417                                                                             4


               public from future crime or to punish the offender and that
               consecutive sentences are not disproportionate to the
               seriousness of the offender's conduct and to the danger the
               offender poses to the public, and if the court also finds any of
               the following:

               (a) The offender committed one or more of the multiple
               offenses while the offender was awaiting trial or sentencing,
               was under a sanction imposed pursuant to section 2929.16,
               2929.17, or 2929.18 of the Revised Code, or was under post-
               release control for a prior offense.

               (b) At least two of the multiple offenses were committed as
               part of one or more courses of conduct, and the harm caused
               by two or more of the multiple offenses so committed was so
               great or unusual that no single prison term for any of the
               offenses committed as part of any of the courses of conduct
               adequately reflects the seriousness of the offender's conduct.

               (c) The offender's history of criminal conduct demonstrates
               that consecutive sentences are necessary to protect the public
               from future crime by the offender.

      {¶ 11} "In order to comply with R.C. 2929.14(C)(4), a trial court imposing
consecutive sentences must make at least three distinct findings: ' "(1) that consecutive
sentences are necessary to protect the public from future crime or to punish the offender;
(2) that consecutive sentences are not disproportionate to the seriousness of the
offender's conduct and to the danger the offender poses to the public; and (3) that one of
the subsections (a), (b) or (c) applies." ' " Dixon at ¶ 11, quoting State v. Hillman, 10th
Dist. No. 14AP-252, 2014-Ohio-5760, ¶ 63, quoting State v. Price, 10th Dist. No. 13AP-
1088, 2014-Ohio-4696, ¶ 31, citing Bonnell.
      {¶ 12} At the sentencing hearing, the trial court made the following findings in
support of consecutive sentences:
               THE COURT: [Y]ou were on post-release control, or parole,
               when this happened in the first place, and you have had a
               history of making bad choices and you -- several people,
               beginning when you were 14, tried to save you from those
               choices. But, unfortunately, you continued to make them; and
               there were consequences to those bad choices, first starting
               with an assault charge, digging your nails into somebody, and
               leading up to a burglary charge when you put a gun to
No. 16AP-417                                                                              5


               someone's head and then onto this case where two people
               have died and two people were injured; and so there could -- I
               don't know what consequences there could be to more people
               considering more bad choices that you might make.

               So considering all of that, I'm going to -- in Case No. 15CR-
               2099, I'm going to sentence you to seven years on Count One,
               seven years on Count Two, three years on Count Five, three
               years on Count Six; and in Case No. 15CR-4068, 180 days. All
               of the counts in 2099 will be consecutive to each other and
               concurrent to 15CR-4068, for a total of 20 years.

               ***

               There's essentially seven years for each person that's dead
               and three years for each person that's injured.

               ***

               For the record, it has already been stated that this was
               committed while [appellant] was on post-release control. I
               do not think that a single prison sentence could adequately
               reflect the seriousness of the conduct, and [appellant's]
               history of criminal conduct demonstrates that consecutive
               sentences are necessary.

(Emphasis added.) (Tr. at 47-49.)
        {¶ 13} Though the trial court used some of the statutory terminology in making its
findings regarding consecutive sentences, the trial court's findings are not a verbatim
recitation of the statutory language. "In Bonnell, the Supreme Court [of Ohio] held that a
sentencing court is not required 'to give a talismanic incantation of the words of the
statute, provided that the necessary findings can be found in the record and are
incorporated into the sentencing entry.' " Hargrove at ¶ 11, quoting Bonnell at ¶ 37. "The
court further stated that 'a word-for-word recitation of the language of the statute is not
required, and as long as the reviewing court can discern that the trial court engaged in the
correct analysis and can determine that the record contains evidence to support the
findings, consecutive sentences should be upheld.' " Hargrove at ¶ 11, quoting Bonnell at
¶ 29.
No. 16AP-417                                                                                 6


       {¶ 14} Appellant first contends that the trial court failed to make a finding that
consecutive sentences are necessary to protect the public from future crime or to punish
the offender. We disagree.
       {¶ 15} R.C. 2929.14(C)(4) requires that the trial court find alternatively that
consecutive sentences are necessary to protect the public from future crime or that
consecutive sentences are necessary to punish the offender. Appellant maintains that the
trial court could not have found that consecutive sentences were necessary to protect the
public from future crime or to punish the offender because the trial court did not employ
the specific statutory terms "protect," "future," "crime," or "offense." In our view, the trial
court made the required finding.
       {¶ 16} The trial court noted that appellant's criminal history included an assault
conviction and a burglary conviction where appellant "put a gun to someone's head." (Tr.
at 48.)   When the trial court considered appellant's criminal history and the harm
appellant caused to his four victims in this case, the trial court stated: "I don't know what
consequences there could be to more people considering more bad choices that you might
make." (Tr. at 48.) In our view, this statement by the trial court is tantamount to a
finding that "consecutive service is necessary to protect the public from future crime,"
even though the trial court did not employ the specific statutory words "protect," "future,"
or "crime." It is evident from the context of the trial court's statement that the trial court
believed, given appellant's criminal history and the severity of his crimes in this case, that
a consecutive prison term was necessary to protect the public from future crimes
appellant may commit if he were not imprisoned for a longer period of time. The fact that
the trial court did not use the precise statutory language does not mean the trial court
failed to make the required finding. See Bonnell at ¶ 32 (sentencing court's finding that
Bonnell's history of criminal conduct was "atrocious" demonstrated the need for
consecutive sentences to protect the public from future crime).
       {¶ 17} Additionally, in our view, the trial court's statement that "[t]here's
essentially seven years for each person that's dead and three years for each person that's
injured," is a clear expression by the trial court that a consecutive term of imprisonment
was necessary to separately punish appellant for the harm he caused to each of his four
victims. (Tr. at 49.) Consequently, even if we believed the trial court failed to make a
No. 16AP-417                                                                                 7


finding that a consecutive prison term was necessary to protect the public from future
crime, the trial court made the alternative finding that consecutive sentences were
necessary to punish appellant, even though the trial court did not employ the statutory
language. See Bonnell at ¶ 33 ("We can discern from the trial court's statement that
Bonnell had 'shown very little respect for society and the rules of society' that it found a
need to protect the public from future crime or to punish Bonnell.").
       {¶ 18} Appellant next contends that the trial court could not have made a finding
that consecutive sentences are not disproportionate to the seriousness of the offender's
conduct and to the danger the offender poses to the public without employing the
statutory words "disproportionate," "danger," or "risk." Again, we disagree.
       {¶ 19} In State v. Moore, 161 Ohio App. 3d 778, 2005-Ohio-3311 (7th Dist.), the
court provided the following perspective regarding the findings required by former R.C.
2919.14(E)(4):
               In some sense, the findings required by R.C. § 2929.14(E)(4)
               overlap with each other and are redundant. * * * For example,
               if the court finds that, "consecutive sentences are necessary to
               protect the public from future crime by the offender," then it
               has also found that consecutive sentences are, "necessary to
               protect the public from future crime or to punish the
               offender." The statute lists these as two separate findings,
               when one finding clearly encompasses the other. There is also
               a high degree of overlap between the finding that,
               "consecutive sentences are not disproportionate to the
               seriousness of the offender's conduct," and the finding that,
               "no single prison term * * * adequately reflects the
               seriousness of the offender's conduct." Due to this overlap in
               the language of the statute, it is theoretically possible for a
               trial court to make the appropriate findings, even without
               tracking the precise language of the statute.

(Emphasis added.) Id. at ¶ 80. Although the Seventh District decided Moore under a
prior version of the sentencing statute, the statutory language analyzed in Moore is
identical to the statutory language in the current version of R.C. 2929.14(C)(4) and
(C)(4)(b).   The Moore court's statutory analysis is also consistent with the view
subsequently expressed by the Supreme Court of Ohio in Bonnell. Thus, we find that the
Moore case is instructive regarding our review of the trial court's findings in this case.
No. 16AP-417                                                                                        8


       {¶ 20} We believe that the trial court made the required proportionality finding in
this case. At the sentencing hearing, the trial court stated: "I do not think that a single
prison sentence could adequately reflect the seriousness of the conduct, and [appellant's]
history of criminal conduct demonstrates that consecutive sentences are necessary." (Tr.
at 49.) In our opinion, the trial court's statement equates to a finding that consecutive
sentences are not disproportionate to the seriousness of the offender's conduct and to the
danger the offender poses to the public even though the trial court employed the language
of R.C. 2929.14(C)(4)(b), rather than the specific language of R.C. 2929.14(C)(4). Given
the high degree of overlap between these two sections of the statute, the trial court's use of
the specific language of R.C. 2929.14(C)(4)(b), rather than the language specified by R.C.
2929.14(C)(4), does not alter our perception that the trial court conducted the necessary
proportionality analysis and made the required finding. Moore. The language employed
by the trial court evidences the fact that the trial court conducted the required analysis
even though the trial court did not use the words "disproportionate," "danger," or "risk."
See, e.g., State v. Adams, 10th Dist. No. 13AP-783, 2014-Ohio-1809, ¶ 21 (sentencing
court's "use of the phrase 'does not discredit the conduct or danger imposed by the
defendant' shows that the trial court employed the required proportionality analysis in
imposing a consecutive sentence * * * even though the trial court eschewed the phrase 'not
disproportionate' "); Hillman at ¶ 68 (trial court's concerns about "any lesser sentence
being demeaning to the seriousness of the offense because there were 'several different
victims' in this case" amounts to a finding regarding the proportionality of consecutive
sentences).
       {¶ 21} Because we are able to discern from our review of the sentencing hearing
transcript that the trial court engaged in the correct analysis and made the required
findings at the sentencing hearing, we hold that the record demonstrates compliance with
R.C. 2929.14(C)(4). Bonnell at ¶ 29.1 Accordingly, we hold the trial court made the
findings required by R.C. 2929.14(C)(4) at the May 4, 2016 sentencing hearing, and we
overrule appellant's first assignment of error in part.



1 There is no dispute that the court made the finding required by R.C. 2929.14(C)(4)(a) that appellant
committed the offenses while under post-release control for a prior offense.
No. 16AP-417                                                                                9


       {¶ 22} Although we have overruled appellant's first assignment of error in part as it
relates to the findings made by the trial court at the sentencing hearing, the Bonnell case
holds that Ohio's consecutive sentencing laws also require the trial court to "incorporate
its statutory findings into the sentencing entry." Id. at ¶ 29. Appellant argues that the
trial court failed to incorporate its findings into its sentencing entry. The relevant portion
of the trial court's judgment entry states: "the Court has weighed the factors as set forth in
the applicable provisions of R.C. 2929.13 and R.C. 2929.14. * * * Consecutive sentence
findings made pursuant to ORC 2929.14(C)." (Emphasis sic.) (May 5, 2016 Jgmt.
Entry at 1.)
       {¶ 23} The state acknowledges that the trial court's sentencing entry does not
demonstrate compliance with Bonnell. Pursuant to Bonnell, "[a] trial court's inadvertent
failure to incorporate the statutory findings in the sentencing entry after properly making
those findings at the sentencing hearing does not render the sentence contrary to law;
rather, such a clerical mistake may be corrected by the court through a nunc pro tunc
entry to reflect what actually occurred in open court." Id. at ¶ 30. Consistent with our
precedent, we sustain appellant's first assignment of error in part, and we remand this
case to the trial court for a nunc pro tunc judgment entry incorporating findings stated on
the record. Hillman at ¶ 71; Hargrove at ¶ 25; Price at ¶ 42; Dixon at ¶ 30.
       B. Second Assignment of Error
       {¶ 24} In appellant's second assignment of error, appellant argues the trial court
erred when it stated in the sentencing entry that appellant's trial counsel did not
recommend a sentence. The sentencing entry reads in relevant part: "The Prosecuting
Attorney and the Defendant's attorney did not recommend a sentence." (Emphasis sic.)
(May 5, 2016 Jgmt. Entry at 1.) Appellant construes this portion of the judgment entry to
mean that the trial court believed that neither the prosecutor nor appellant's trial counsel
recommended a sentence. When so construed, the trial court's statement is factually
incorrect inasmuch as the sentencing transcript reveals that appellant's trial counsel
recommended an eight-year prison term and that the prosecutor recommended a
"significant prison sentence."    (Tr. at 29.)   The state counters that the trial court's
statement merely represents the trial court's acknowledgment that the parties did not
jointly recommend a sentence.
No. 16AP-417                                                                                            10


         {¶ 25} In our opinion, it is not reasonable to read the trial court's statement in the
manner suggested by appellant. Moreover, even if we were to so construe the trial court's
statement, we do not perceive any prejudice to appellant arising therefrom. A sentencing
court is under no obligation to adopt a joint sentencing recommendation, let alone the
recommendation of one of the parties. State v. Lyttle, 3d Dist. No. 2-12-22, 2013-Ohio-
2608, ¶ 24, citing State v. Underwood, 124 Ohio St. 3d 365, 2010-Ohio-1, ¶ 28. The
record does not contain any indication that the trial court imposed a stiffer sentence on
appellant due to a mistaken belief that appellant's trial counsel had not recommended a
sentence.      Consequently, the mistake in the trial court's judgment entry, if any, is
harmless error.
         {¶ 26} For the foregoing reasons, we overrule appellant's second assignment of
error.
         C. Third Assignment of Error
         {¶ 27} In appellant's third assignment of error, appellant contends the trial court
erred when it failed to credit him with 336 days of jail time served in case No. 15CR-2099.
The transcript of the sentencing hearing reveals the following exchange:
                THE COURT: Are you all willing to stipulate to 336 days of
                jail time credit on the 2099 case and zero days' jail time credit
                on the 4068 case?

                [Appellant's trial counsel]: Yes, Judge.

                [Prosecutor]: Judge, we stipulate to those numbers, yes.

(Tr. at 47.)
         {¶ 28} The trial court subsequently found as follows: "[Y]ou have 336 days of jail
time credit in the 2099 and zero days of jail time credit in 4068." (Tr. at 48.) However,
when the trial court issued its judgment entry in case No. 15CR-2099, the trial court
mistakenly found that "[d]efendant has 0 days of jail time credit and hereby certifies the
time to the Ohio Department of Corrections."2 (Emphasis sic.) (May 5, 2016 Jgmt. Entry
at 2.)


2The parties acknowledge that the trial court gave appellant 336 days of jail-time credit in case No. 15CR-
4068 but that no appeal has been taken from the judgment in that case.
No. 16AP-417                                                                                 11


          {¶ 29} The state concedes trial court error with respect to the jail time credited to
appellant in the May 5, 2016 judgment entry. Accordingly, we sustain appellant's third
assignment of error and remand this case to the trial court with instruction to issue a
corrected judgment entry reflecting 336 days of jail-time credit. See Crim.R. 36. See also
State v. Weaver, 1st Dist. No. C-050932, 2006-Ohio-5072, ¶ 15 (a sentencing court may
correct a jail-time credit miscalculation in its judgment entry); State v. Wolfe, 2d Dist. No.
26681, 2016-Ohio-4897, ¶ 11 (the miscalculation of jail-time credit is a mistake in a
judgment arising from oversight or omissions that may be corrected by the sentencing
court).
          {¶ 30} For the foregoing reasons, we sustain appellant's third assignment of error.
V. CONCLUSION
          {¶ 31} Based on the foregoing, we overrule in part and sustain in part appellant's
first assignment of error, overrule appellant's second assignment of error, and sustain
appellant's third assignment of error. We reverse the judgment of the Franklin County
Court of Common Pleas and remand this matter for the trial court to issue a corrected
judgment entry incorporating the consecutive sentence findings made at the sentencing
hearing and crediting appellant with 336 days of jail time served.
                                                                       Judgment reversed;
                                                           cause remanded with instructions.

                             DORRIAN and HORTON, JJ., concur.
                                  ___________________